DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has added new claim 28; therefore claims 1-28 remain for this Office Action.

Allowable Subject Matter
Claims 1-28 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna device comprising: a dielectric resonator antenna configured to transmit and/or receive a first RF signal; a patch antenna pattern configured to transmit and/or receive a second RF signal, and at least partially overlaps the dielectric resonator antenna in a vertical direction; a feed via comprising a first feed via configured to feed to the dielectric resonator antenna; and a second feed via configured to feed to the patch antenna pattern, wherein a frequency of the first RF signal is lower than a frequency of the second RF signal, and wherein a dielectric block of the dielectric resonator antenna overlaps the feed via in the vertical direction, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-15 are also allowed as being dependent on claim 1.  
In regards to claim 16, the prior art does not disclose of an antenna device comprising: a dielectric layer having a first dielectric constant; a patch antenna pattern disposed in the dielectric layer;4Application No.: 17/197,470Docket No.: 013080.0023 a dielectric resonator antenna disposed on the patch antenna pattern, the dielectric resonator antenna having a second dielectric constant; a first feed via coupled to the dielectric resonator antenna; and a second feed via coupled to the patch antenna pattern, wherein the second dielectric constant is higher than the first dielectric constant, and wherein a dielectric block of the dielectric resonator antenna overlaps the first feed via in a vertical direction, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 17-20 are also allowed as being dependent on claim 16.  
In regards to claim 21, the prior art does not disclose of an antenna device comprising: a patch antenna pattern disposed in a dielectric layer having a first dielectric constant; a dielectric resonator antenna having a second dielectric constant and disposed on the patch antenna pattern; a first feed via coupled to the dielectric resonator antenna and extending through the patch antenna pattern; and a second feed via coupled to the patch antenna pattern, wherein a dielectric block of the dielectric resonator antenna overlaps the first feed via in a plan view, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 22-27 are also allowed as being dependent on claim 21.  
In regards to claim 28, the prior art does not disclose of an antenna device comprising: a dielectric layer having a first dielectric constant; a patch antenna pattern disposed in the dielectric layer; a dielectric resonator antenna disposed on the patch antenna pattern, the dielectric resonator antenna having a second dielectric constant; a first feed via coupled to the dielectric resonator antenna; and a second feed via coupled to the patch antenna pattern, wherein the dielectric resonator antenna comprises a first dielectric block, a polymer layer disposed on the first dielectric block, and a second dielectric block disposed on the polymer layer, nor would it have been obvious to one of ordinary skill in the art to do so. 7  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844